Citation Nr: 1743820	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  11-21 102A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder.

2.  Entitlement to service connection for a left knee disorder.

3.  Entitlement to service connection for a right knee disorder.

4.  Entitlement to service connection for residuals of a head injury.

5.  Entitlement to service connection for a right hip disorder.

6.  Entitlement to service connection for a left hip disorder.

7.  Entitlement to service connection for a cervical spine disorder.


WITNESS AT HEARINGS ON APPEAL

The Veteran
ORDER

Entitlement to service connection for a lumbar spine disorder is denied.

Entitlement to service connection for a left knee disorder is denied.

Entitlement to service connection for a right knee disorder is denied.

Entitlement to service connection for residuals of a head injury is denied.

Entitlement to service connection for a right hip disorder is denied.

Entitlement to service connection for a left hip disorder is denied.

Entitlement to service connection for a cervical spine disorder is denied.


FINDINGS OF FACT

1.  A lumbar spine disorder was not present during the Veteran's service; arthritis was not manifested within one year of discharge from service, and did not develop or worsen as a result of any incident during service.

2.  A left knee disorder was not present during the Veteran's service; arthritis was not manifested within one year of discharge from service, and did not develop or worsen as a result of any incident during service.

3.  A right knee disorder was not present during the Veteran's service; arthritis was not manifested within one year of discharge from service, and did not develop or worsen as a result of any incident during service.

4.  The Veteran has not had residuals of a head injury at any time since filing his claim for compensation.

5.  A right hip disorder was not present during the Veteran's service; arthritis was not manifested within one year of discharge from service, and did not develop or worsen as a result of any incident during service.

6.  A left hip disorder was not present during the Veteran's service; arthritis was not manifested within one year of discharge from service, and did not develop or worsen as a result of any incident during service.

7.  A cervical spine disorder was not present during the Veteran's service; arthritis was not manifested within one year of discharge from service, and did not develop or worsen as a result of any incident during service.


CONCLUSIONS OF LAW

1.  A lumbar spine disorder was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).

2.  A left knee disorder was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).

3.  A right knee disorder was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).

4.  Residuals of a head injury were not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

5.  A right hip disorder was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).
6.  A left hip disorder was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).

7.  A cervical spine disorder was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran had active military service from August 1961 to October 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2010 and September 2010 rating decisions of the VA Regional Office (RO) in Sioux Falls, South Dakota.  

The Veteran testified at a hearings conducted before a Decision Review Officer (DRO) in May 2011 and before the undersigned in April 2014.  Transcripts of both hearings have been associated with the claims file.

The case was remanded by the Board for further development in July 2014 and October 2016.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


1.  VA's Duties to Notify and Assist 

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

The Board also notes that, to the full extent possible, VA complied with all prior remand instruction requests, and there exist no deficiencies in VA's duties to notify and assist in that regard.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order); but see D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required).  

II.  Analysis

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Pursuant to 38 C.F.R. § 3.303(b) when a chronic condition (e.g., arthritis) is present, a claimant may establish the second and third elements by demonstrating continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Certain chronic diseases (e.g., arthritis) may be also presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2016).

The Board notes that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131.  In the absence of proof of present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Degmetich v. Brown, 104 F.3d 1328 (1997); Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).
Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

	1.  Lumbar Spine Disorder

The Veteran contends that he has a lumbar spine disorder that is related to an in-service parachuting injury.  Specifically, he reports that in 1960, he performed a night jump for foreign dignitaries in 40 mile per hour winds.  See, e.g., April 2014 Hearing Transcript (T.) at 2.  The Veteran testified that when he landed, he "hit really hard" and was injured.  Id. at 3.  He reported that he was hospitalized in intensive care for 11 days after the injury.  Id.

The question for the Board is whether the current diagnoses of lumbar spinal stenosis and degenerative disc disease are related to the Veteran's military service.  

The Board finds that based on a review of the competent, credible, and probative evidence, service connection for a lumbar spine disorder is not warranted.  In this cases, the preponderance of the evidence weighs against a finding that a currently diagnosed lumbar spine disorder is directly related to the Veteran's military service.  

The Veteran's service treatment records (STRs) include his August 1961 enlistment examination, which revealed a clinically normal spine.  In his August 1961 report of medical history, the Veteran denied arthritis or rheumatism.  He answered yes to bone, joint, or other deformity; a recurrent right knee injury was noted.  In a February 1962 report of medical history, the Veteran denied arthritis or rheumatism; and bone, joint or other deformity.  A June 1962 record shows that the Veteran complained of hurting his back while playing softball.  A May 1965 record shows a diagnosis of low back strain.  There are no further back complaints following the May 1965 record.  January 1967 triannual and August 1967 separation examinations both revealed a clinically normal spine.  In his August 1967 report of medical history, the Veteran denied arthritis or rheumatism; bone, joint or other deformity; and recurrent back pain.  There is no report of any parachuting injuries.  The National Personnel Records Center (NPRC) reported that a search for records pertaining to the Veteran being hospitalized for a parachute injury at Fort Bragg resulted in no records being located.  See June 2011 Request for Information.

The Veteran's personnel records include his record of induction, signed him and dated in August 1961.  The NPRC has confirmed that the Veteran's entrance to service was in August 1961.  See August 2011 Request for Information.  

Post-service treatment records have shown that the Veteran reported a back injury while doing a parachute jump during service.  See, e.g., November 2016 pain consult.  However, none of his records contain any opinion relating a currently diagnosed lumbar spine disorder to his military service.

In connection with a previous claim, the Veteran was provided a VA examination in January 2003.  He reported being injured in 1960 from a parachute jump and having chronic pain since.  The Veteran was diagnosed with degenerative joint disease.  The examiner opined that it was less likely that the degenerative joint disease was due to a back injury in 1962 while playing softball.  The examiner noted that the Veteran denied that he was ever seen for a back injury from softball and insisted that he was injured in a parachute jump.  

At a VA examination in September 2011, the Veteran was diagnosed with degenerative disc disease and back strain.  He again reported injuring his back during a parachute jump in 1960.  The examiner opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner noted that there were no records to establish objective medical evidence of chronic conditions from the time of discharge to the present time.  The examiner observed that there were no records from the service separation dated l967 until approximately 1999, a period of 32 years.  The examiner also noted that the Veteran stated that he had about 400 jumps.  The examiner observed that the Veteran was only awarded the "parachutist" badge that was awarded to any individual who had satisfactorily completed the prescribed tests while assigned or attached to an airborne unit of the airborne department of the infantry school or participated in at least one combat jump.  The examiner noted that the next level badge required at least 30 jumps.  

The Veteran was provided a VA examination in July 2015.  He was diagnosed with lumbar spinal stenosis.  The Veteran again reported a parachute jump injury in 1960.  He reported being hospitalized for 11 days in the intensive care unit.  The examiner noted that there were no records of those events.  The examiner observed that the Veteran's STRs showed that his induction physical was in August 1961, which negated his entire story.  The examiner noted the back muscle strain from a softball injury in June 1962 and no other back injuries after service until 2014 when he underwent a laminectomy.  The examiner opined that there was no evidence presented that would or could imply a service-related onset.  The examiner noted that there were no post-service records submitted at all until he reached a surgical intervention degree of damage, so after-service history was negative to allow a service-type onset by extension into civilian life.  The examiner opined that it was not possible to state the current back issues were at least as likely as not due to past parachute injuries, as such injury did not exist in current records.  The examiner noted that, in fact, the dates of the injuries alone would have the specific parachute event occur prior to military induction in 1961.  The examiner concluded that it appeared less than 50 percent likely, and not probable at all, that the back issues were related to any service time verified injury.

No medical professional has provided any opinion relating a lumbar spine disorder to the Veteran's military service.  The only medical opinions of record, those of the 2003, 2011, and 2015 examiners, collectively show that a currently diagnosed lumbar spine disorder is not related to the Veteran's military service.  As the 2011 and 2015 opinions were formed after interviewing and examining the Veteran; consider the Veteran's statements regarding his reported in-service injury; and are supported by rationales, the Board accords them great probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when there is factually accurate, fully articulated, and sound reasoning for the conclusion, not just from mere review of the claims file).  These opinions are also uncontradicted.  

The opinions are supported by the August 1967 separation examination, which showed a normal spine.  Furthermore, in his separation report of medical history, the Veteran denied all pertinent symptoms, including recurrent back pain.  The Veteran's STRs do not show any parachuting injury.  The Veteran's reported injury occurred prior to his enlistment; as noted above, his signed record of induction is dated in 1961 while he reported that the injury occurred in 1960.  While the Veteran reported being hospitalized for 11 days, the NPRC was unable to locate any records of such hospitalization.  In this case, the contemporaneous service records and post-service treatment records all fail to show that the onset of any current lumbar spine disorder began during service or is otherwise related to his military service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant).  

Here, the first evidence of lumbar spine complaints is not until 2000.  The United States Court of Appeals for Veterans Claims (Court) has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service, is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition).  See also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  Thus, the lack of any evidence of lumbar spine complaints, symptoms, or findings for over three decades between the Veteran's military service and the earliest evidence of lumbar spine complaints is itself evidence which tends to show that a lumbar spine disorder did not have its onset in service or for many years thereafter.

Furthermore, as the evidence does not show that the Veteran had arthritis manifest to a degree of 10 percent or more within one year of discharge, the Board finds that service connection on a presumptive basis is not warranted.  

Similarly, the Board also finds that the evidence does not establish a continuity of symptomatology and therefore a nexus under Walker, as arthritis is a chronic disease as per 38 C.F.R. § 3.309.  As already discussed above, the Veteran's separation examination showed a normal spine, and no associated complaints were made.  The contemporaneous evidence of record at the time of the Veteran's separation from service weighs against a finding of a continuity of symptomatology.  See Curry at 68.

The overall evidence of record weighs against a finding of a lumbar spine disorder being associated with the Veteran's active duty.  Without an equipoise in the evidence showing an association between a lumbar spine disorder and the Veteran's active duty, service connection for a lumbar spine disorder is not warranted.

Lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011).  As to the specific issue in this case, the etiology of a lumbar spine disorder, the question involved is medically complex, and accordingly the Board assigns greater weight to the VA examiners' opinions that have not related a lumbar spine disorder to his military service than to the Veteran's own lay opinions.  The Veteran has not been shown to possess the training, credentials, or other expertise to render an opinion that is of comparable probative value to that of the VA examiners.  See Jandreau at 1377 n.4.  

Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a lumbar spine disorder.  As the preponderance of the evidence is against this claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for a lumbar spine disorder is denied.  See 38 U.S.C.A § 5107 (West 2014).  


	2.  Bilateral Knees

The Veteran contends that he has a bilateral knee disorder that is related to an in-service parachuting injury discussed above.  See, e.g., T. at 2.

The question for the Board is whether the current diagnoses of bilateral degenerative joint disease and knee joint osteoarthritis are related to the Veteran's military service.  

The Board finds that based on a review of the competent, credible, and probative evidence, service connection for a bilateral knee disorder is not warranted.  In this case, the preponderance of the evidence weighs against a finding that a currently diagnosed bilateral knee disorder is directly related to the Veteran's military service.  

The Veteran's STRs include his August 1961 enlistment, January 1967 triannual, and August 1967 separation examination, which all revealed clinically normal lower extremities.  The Veteran's enlistment examination shows a reported recurrent right knee injury.  In his August 1961 report of medical history, the Veteran denied arthritis or rheumatism.  He answered yes to bone, joint, or other deformity and "trick" or locked knee; a recurrent right knee injury was noted.  In February 1962 and August 1967 reports of medical history, the Veteran denied arthritis or rheumatism; and bone, joint or other deformity.  He denied having "trick" or locked knee in February 1962, but answered yes in his August 1967 report of medical history.  A right knee injury prior to service was noted.  The Veteran's STRs are silent for any diagnosed bilateral knee disorder during service.  

Post-service treatment records have shown that the Veteran reported severe leg pain from jumping during service.  See October 1999 primary care note.  However, none of his records contain any opinion relating a currently diagnosed bilateral knee disorder to his military service.

At a VA examination in September 2011, the Veteran was diagnosed with degenerative joint disease and status post left total knee arthroplasty.  He reported injuring his knees during a parachute jump in 1960.  The examiner noted that there was no care or profile to the time of separation in 1967 and no care or treatment from a physician until approximately 2000.  The examiner opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner noted that there were no records to establish objective medical evidence of chronic conditions from the time of discharge to the present time.  The examiner observed that there were no records from the service separation dated l967 until approximately 1999, a period of 32 years.  The examiner opined that if the left total knee arthroplasty was caused by parachute jumping at the age of 25-30, it would have been expected to have been performed much sooner than the age of 66, which was about the average age of joint replacement.  As noted above, the examiner discussed the Veteran's number of jumps during service; such will not be repeated.  

The Veteran was provided a VA examination in July 2015.  He was diagnosed with knee joint osteoarthritis.  The Veteran again reported a parachute jump injury in 1960.  He reported being hospitalized for 11 days in the intensive care unit.  The examiner noted that there were no records of those events.  The examiner observed that the Veteran's STRs showed that his induction physical was in August 1961, which negated his entire story.  The examiner reported the note of recurrent right knee issues in the enlistment examination.  The examiner reported that there were no after service knee issues noted until 2001.   The examiner noted that there was no record during service from 1961 to 1967 that described a knee injury.  The examiner opined that it was not possible to state the current knee issues were at least as likely as not due to past parachute injuries, as such injury did not exist in current records.  The examiner noted that, in fact, the dates of the injuries alone would have the specific parachute event occur prior to military induction in 1961.  The examiner concluded that it appeared less than 50 percent likely and not probable at all, that the knee issues were related to any service time verified injury.

No medical professional has provided any opinion relating a bilateral knee disorder to the Veteran's military service.  The only medical opinions of record, those of the 2011 and 2015 examiners, collectively show that a currently diagnosed bilateral knee disorder is not related to the Veteran's military service.  As these opinions were formed after interviewing and examining the Veteran; consider the Veteran's statements regarding his reported in-service injury; and are supported by rationales, the Board accords them great probative value.  See Nieves-Rodriguez, supra.  These opinions are also uncontradicted.  The opinions are supported by the August 1967 separation examination, which showed normal lower extremities.  Although the Veteran reported "trick" or locked knee in his separation report of medical history, a right knee injury prior to service was noted.  As already discussed above, the evidence does not show any in-service parachute injury.  In this case, the contemporaneous service records and post-service treatment records all fail to show that the onset of any current bilateral knee disorder began during service or is otherwise related to his military service.  See Curry at 68.  

Here, the first evidence of knee complaints is not until 1999.  The Court has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service, is probative evidence against the claim.  See Mense at 356; see also Maxson at 1333.  Thus, the lack of any evidence of bilateral knee complaints, symptoms, or findings for over three decades between the Veteran's military service and the earliest evidence of bilateral knee complaints is itself evidence which tends to show that a bilateral knee disorder did not have its onset in service or for many years thereafter.

Furthermore, as the evidence does not show that the Veteran had arthritis manifest to a degree of 10 percent or more within one year of discharge, the Board finds that service connection on a presumptive basis is not warranted.  

Similarly, the Board also finds that the evidence does not establish a continuity of symptomatology and therefore a nexus under Walker, as arthritis is a chronic disease as per 38 C.F.R. § 3.309.  As already discussed above, the Veteran's separation examination showed normal lower extremities.  The contemporaneous evidence of record at the time of the Veteran's separation from service weighs against a finding of a continuity of symptomatology.  See Curry at 68.

The overall evidence of record weighs against a finding of a bilateral knee disorder being associated with the Veteran's active duty.  Without an equipoise in the evidence showing an association between a bilateral knee disorder and the Veteran's active duty, service connection for a bilateral knee disorder is not warranted.

Lay persons are competent to provide opinions on some medical issues.  See Kahana at 435.  As to the specific issue in this case, the etiology of a bilateral knee disorder, the question involved is medically complex, and accordingly the Board assigns greater weight to the VA examiners' opinions that have not related a bilateral knee disorder to his military service than to the Veteran's own lay opinions.  The Veteran has not been shown to possess the training, credentials, or other expertise to render an opinion that is of comparable probative value to that of the VA examiners.  See Jandreau at 1377 n.4.  

Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a bilateral knee disorder.  As the preponderance of the evidence is against this claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for a bilateral knee disorder is denied.  See 38 U.S.C.A § 5107.  

	3.  Residuals of Head Injury

The Veteran contends that he has residuals of a head injury that are related to an in-service parachuting injury discussed above.  See, e.g., T. at 2.

The question for the Board is whether the Veteran has any residuals of a head injury; and, if so, whether they are related to his military service.  

The Board finds that based on a review of the competent, credible, and probative evidence, service connection for residuals of a head injury is not warranted.  In this case, the preponderance of the evidence weighs against a finding that the Veteran has currently diagnosed residuals of a head injury.  

The Veteran's STRs do not show treatment for, or diagnosis of, a head injury.  His August 1961 enlistment, January 1967 triannual, and August 1967 separation examination all revealed a clinically normal head and neurologic system.  In his August 1961 report of medical history, the Veteran answered yes to frequent or severe headache and dizziness or fainting spells; no details were provided.  In February 1962 and August 1967 reports of medical history, the Veteran denied frequent or severe headache and dizziness or fainting spells.  He also denied a history of head injury in his August 1967 report of medical history.  There is no report of any parachuting injuries.  

Post-service treatment records have shown reports of headaches.  See October 1999 primary care note.  However, no records have shown a diagnosis of any residuals of a head injury.

The Veteran was provided a VA examination in July 2015.  He was not diagnosed with any disorder.  The Veteran reported a parachute jump injury in 1960.  He reported that he suffered a head blow requiring his helmet to be cut off it was so damaged.  He reported that he lost consciousness and was hospitalized for 11 days in the intensive care unit.  The examiner noted that there were no records of those events.  The examiner opined that there was no central nervous system condition present now, nor found at any time in his STRs.  The examiner reported that the issue of a parachute jump injury with loss of consciousness was not found and could not be verified.  The examiner opined that it was not possible to state any central nervous system issues were at least as likely as not due to past parachute injuries, as such injury did not exist in current records.  The examiner noted that, in fact, the dates of the injuries alone would have the specific parachute event occur prior to military induction in 1961.  The examiner concluded that it appeared less than 50 percent likely and not probable at all, that any central nervous system issues were related to any service time verified injury.

An email correspondence in November 2015 shows that the Veteran did not want to attend a VA psychiatric examination as he did not need it.  Such examination was scheduled to determine if the Veteran had any psychiatric disorders as a result of a reported in-service head injury.  

In this case, none of the Veteran's treatment records have shown a current diagnosis of any residuals of a head injury.  As noted above, the Veteran's STRs do not show that the injury as he reported occurred.  The Veteran specifically denied a history of a head injury in his August 1967 separation report of medical history.  Although post service treatment records have reflected complaints of headaches, the evidence does not show that the Veteran has a currently diagnosed disorder.  The only medical opinion of record, that of the July 2015 examiner, shows that the Veteran does not have a current disorder.  As the examiner's opinion was formed after interviewing and examining the Veteran; considers the Veteran's statements regarding his reported in-service injury; and is supported by a rationale, the Board accords it great probative value.  See Nieves-Rodriguez, supra.  This opinion is also uncontradicted.  The Veteran is competent and credible to report having residuals of a head injury; however, even with considering his reports, no disorder has been definitively diagnosed.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131.  See also Degmetich at 1332 (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In other words, the evidence must show that, at some point during the appeal period, the Veteran has had the disability for which benefits are being claimed.  Here, for the reasons set forth above, the overall evidence of record weighs against a finding of residuals of a head injury at any time during the appeal period.  

Lay persons are competent to provide opinions on some medical issues.  See Kahana at 435.  As to the specific issue in this case, the diagnosis of residuals of a head injury, the question involved is medically complex, and accordingly the Board assigns greater weight to the treatment records and VA examination failing to show such diagnosis than to the Veteran's own lay opinions.  The Veteran has not been shown to possess the training, credentials, or other expertise to render a diagnosis that is of comparable probative value to that of his treatment providers and VA examiner.  See Jandreau at 1377 n.4.

At no time since the Veteran first filed a claim for service connection for residuals of a head injury in January 2010 has such disability been shown.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (stipulating that a service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved).  As the preponderance of the evidence is against this claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim for service connection for residuals of a head injury is denied.  See 38 U.S.C.A § 5107.

	4.  Bilateral Hips

The Veteran contends that he has a bilateral hip disorder that is related to an in-service parachuting injury discussed above.  See, e.g., T. at 2.

The question for the Board is whether the current diagnosis of osteoarthritis is related to the Veteran's military service.  

The Board finds that based on a review of the competent, credible, and probative evidence, service connection for a bilateral hip disorder is not warranted.  In this case, the preponderance of the evidence weighs against a finding that a currently diagnosed bilateral hip disorder is directly related to the Veteran's military service.  

The Veteran's STRs include his August 1961 enlistment, January 1967 triannual, and August 1967 separation examination, which all revealed clinically normal lower extremities.  In his August 1961 report of medical history, the Veteran denied arthritis or rheumatism.  He answered yes to bone, joint, or other deformity; a recurrent right knee injury was noted.  In his February 1962 and August 1967 reports of medical history, the Veteran denied arthritis or rheumatism; and bone, joint or other deformity.  The Veteran's STRs are silent for any diagnosed bilateral hip disorder during service.  

Post-service treatment records have shown that the Veteran reported severe pain from jumping during service.  See October 1999 primary care note.  However, none of his records contain any opinion relating a currently diagnosed bilateral hip disorder to his military service.

At a VA examination in September 2011, the Veteran was diagnosed with degenerative changes and left tendinosis, possible labral tear.  He reported injuring his knees during a parachute jump in 1960.  The examiner noted that there was no care or evaluation until 2006.  The examiner opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner noted that there were no records to establish objective medical evidence of chronic conditions from the time of discharge to the present time.  The examiner observed that there were no records from the service separation dated l967 until approximately 1999, a period of 32 years.  As noted above, the examiner discussed the Veteran's number of jumps during service; such will not be repeated.

The Veteran was provided a VA examination in July 2015.  He was diagnosed with osteoarthritis and left hip joint replacement.  The Veteran again reported a parachute jump injury in 1960.  He reported being hospitalized for 11 days in the intensive care unit.  The examiner noted that there were no records of those events.  The examiner observed that there was no evidence of any hip injury in the STRs, nor any past service note, until the events leading to surgery in 2012.  The examiner opined that it was not possible to state the current hip issues were at least as likely as not due to past parachute injuries, as such injury did not exist in current records.  The examiner noted that, in fact, the dates of the injuries alone would have the specific parachute event occur prior to military induction in 1961.  The examiner concluded that it appeared less than 50 percent likely, and not probable at all, that the hip issues were related to any service time verified injury.

No medical professional has provided any opinion relating a bilateral hip disorder to the Veteran's military service.  The only medical opinions of record, those of the 2011 and 2015 examiners, collectively show that a currently diagnosed bilateral hip disorder is not related to the Veteran's military service.  As these opinions were formed after interviewing and examining the Veteran; consider the Veteran's statements regarding his reported in-service injury; and are supported by rationales, the Board accords them great probative value.  See Nieves-Rodriguez, supra.  These opinions are also uncontradicted.  The opinions are supported by the August 1967 separation examination, which showed normal lower extremities and no associated complaints.  As has already been discussed, the Veteran's STRs do not show that the injury as he reported occurred.  In this case, the contemporaneous service records and post-service treatment records all fail to show that the onset of any current bilateral hip disorder began during service or is otherwise related to his military service.  See Curry at 68.  

Here, the first evidence of bilateral hip complaints is not until 1999.  The Court has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service, is probative evidence against the claim.  See Mense at 356; see also Maxson at 1333.  Thus, the lack of any evidence of bilateral hip complaints, symptoms, or findings for over three decades between the Veteran's military service and the earliest evidence of bilateral hip complaints is itself evidence which tends to show that a bilateral hip disorder did not have its onset in service or for many years thereafter.

Furthermore, as the evidence does not show that the Veteran had arthritis manifest to a degree of 10 percent or more within one year of discharge, the Board finds that service connection on a presumptive basis is not warranted.  

Similarly, the Board also finds that the evidence does not establish a continuity of symptomatology and therefore a nexus under Walker, as arthritis is a chronic disease as per 38 C.F.R. § 3.309.  As already discussed above, the Veteran's separation examination showed normal lower extremities, and no associated complaints were made.  The contemporaneous evidence of record at the time of the Veteran's separation from service weighs against a finding of a continuity of symptomatology.  See Curry at 68.

The overall evidence of record weighs against a finding of a bilateral hip disorder being associated with the Veteran's active duty.  Without an equipoise in the evidence showing an association between a bilateral hip disorder and the Veteran's active duty, service connection for a bilateral hip disorder is not warranted.

Lay persons are competent to provide opinions on some medical issues.  See Kahana at 435.  As to the specific issue in this case, the etiology of a bilateral hip disorder, the question involved is medically complex, and accordingly the Board assigns greater weight to the VA examiners' opinions that have not related a bilateral hip disorder to his military service than to the Veteran's own lay opinions.  The Veteran has not been shown to possess the training, credentials, or other expertise to render an opinion that is of comparable probative value to that of the VA examiners.  See Jandreau at 1377 n.4.  

Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a bilateral hip disorder.  As the preponderance of the evidence is against this claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for a bilateral hip disorder is denied.  See 38 U.S.C.A § 5107.  

	5.  Cervical Spine

The Veteran contends that he has a cervical spine disorder that is related to an in-service parachuting injury discussed above.  See, e.g., T. at 2.

The question for the Board is whether the current diagnoses of degenerative changes and stenosis are related to the Veteran's military service.  

The Board finds that based on a review of the competent, credible, and probative evidence, service connection for a cervical spine disorder is not warranted.  In this cases, the preponderance of the evidence weighs against a finding that a currently diagnosed cervical spine disorder is directly related to the Veteran's military service.  

The Veteran's STRs include his August 1961 enlistment, January 1967 triannual, and August 1967 separation examination, which all revealed a clinically normal spine.  In his August 1961 report of medical history, the Veteran denied arthritis or rheumatism.  He answered yes to bone, joint, or other deformity; a recurrent right knee injury was noted.  In his February 1962 and August 1967 reports of medical history, the Veteran denied arthritis or rheumatism; and bone, joint or other deformity.  The Veteran's STRs are silent for any diagnosed cervical spine disorder during service.  

Post-service treatment records do not contain any opinion relating a currently diagnosed cervical spine disorder to his military service.

At a VA examination in September 2011, the Veteran was diagnosed with degenerative changes.  He reported injuring his neck during a parachute jump in 1960.  The examiner noted that there was no care or treatment from 1961 until 2008.  The examiner opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner noted that there were no records to establish objective medical evidence of chronic conditions from the time of discharge to the present time.  The examiner observed that there were no records from the service separation dated l967 until approximately 1999, a period of 32 years.  As noted above, the examiner discussed the Veteran's number of jumps during service; such will not be repeated.  

The Veteran was provided a VA examination in July 2015.  He was diagnosed with cervical spinal stenosis.  The Veteran again reported a parachute jump injury in 1960.  He reported being hospitalized for 11 days in the intensive care unit.  The examiner noted that there were no records of those events.  The examiner observed that there was no evidence of a neck problem.  The examiner noted a 2014 record in which the Veteran stated that his neck problems began about ten years ago, which would be 2004 era.  The examiner opined that the nature of the severe cervical stenosis was not able to be determined.  The examiner reported that there was no evidence presented that would or could imply a service-related onset.  The examiner noted that there were no post-service records submitted at all until he reached a surgical intervention degree of damage, so after-service history was negative to allow a service type onset by extension into civilian life.  The examiner opined that it was not possible to state the current neck issues were at least as likely as not due to past parachute injuries, as such injury did not exist in current records.  The examiner noted that, in fact, the dates of the injuries alone would have the specific parachute event occur prior to military induction in 1961.  The examiner concluded that it appeared less than 50 percent likely and not probable at all, that the neck issues were related to any service time verified injury.

No medical professional has provided any opinion relating a cervical spine disorder to the Veteran's military service.  The only medical opinions of record, those of the 2011 and 2015 examiners, collectively show that a currently diagnosed cervical spine disorder is not related to the Veteran's military service.  As these opinions were formed after interviewing and examining the Veteran; consider the Veteran's statements regarding his reported in-service injury; and are supported by rationales, the Board accords them great probative value.  See Nieves-Rodriguez, supra .  These opinions are also uncontradicted.  The opinions are supported by the August 1967 separation examination, which showed a normal spine and no associated complaints.  As discussed above, the evidence does not show any in-service parachuting injury.  In this case, the contemporaneous service records and post-service treatment records all fail to show that the onset of any current cervical spine disorder began during service or is otherwise related to his military service.  See Curry at 68.  

Here, the first evidence of cervical spine complaints is not until 2004.  The Court has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service, is probative evidence against the claim.  See Mense at 356; see also Maxson at 1333.  Thus, the lack of any evidence of cervical spine complaints, symptoms, or findings for over three decades between the Veteran's military service and the earliest evidence of cervical spine complaints is itself evidence which tends to show that a cervical spine disorder did not have its onset in service or for many years thereafter.

Furthermore, as the evidence does not show that the Veteran had arthritis manifest to a degree of 10 percent or more within one year of discharge, the Board finds that service connection on a presumptive basis is not warranted.  

Similarly, the Board also finds that the evidence does not establish a continuity of symptomatology and therefore a nexus under Walker, as arthritis is a chronic disease as per 38 C.F.R. § 3.309.  As already discussed above, the Veteran's separation examination showed a normal spine, and no associated complaints were made.  The contemporaneous evidence of record at the time of the Veteran's separation from service weighs against a finding of a continuity of symptomatology.  See Curry at 68.

The overall evidence of record weighs against a finding of a cervical spine disorder being associated with the Veteran's active duty.  Without an equipoise in the evidence showing an association between a cervical spine disorder and the Veteran's active duty, service connection for a cervical spine disorder is not warranted.

Lay persons are competent to provide opinions on some medical issues.  See Kahana at 435.  As to the specific issue in this case, the etiology of a cervical spine disorder, the question involved is medically complex, and accordingly the Board assigns greater weight to the VA examiners' opinions that have not related a cervical spine disorder to his military service than to the Veteran's own lay opinions.  The Veteran has not been shown to possess the training, credentials, or other expertise to render an opinion that is of comparable probative value to that of the VA examiners.  See Jandreau at 1377 n.4.  

Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a cervical spine disorder.  As the preponderance of the evidence is against this claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for a cervical spine disorder is denied.  See 38 U.S.C.A § 5107.  



____________________________________________
A. C. MACKENZIE 
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	L. Barstow, Counsel

Department of Veterans Affairs


